DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it does not described the invention disclosed.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
[0018], line 4, “that they entire” should be --that the entire--.  
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 10, “a main fuel tank” should be --the main fuel tank--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a plurality of mini-jet engines, does not reasonably provide enablement for a single mini-jet engine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claim 2 recites the combined thrust generated by the one or more jet engines to be equivalent to a nominal operating thrust of on main engine. However the disclosure only refers to this arrangement performed by a “set” of mini-jet engines ([0030]). There is no apparent disclosure of a single “mini” jet engine having the equivalent thrust of a main engine. Further, the disclosure of “mini” jet engines renders significant doubt whether a single “mini” jet engine could replace the disclosed main engines (also jet engines; [0017]). Jet engines operate on the principle of mass expulsion1. A “mini” jet engine is of a smaller area than a standard jet engine, thus expels less mass at a given setting. This renders a disadvantage to generate equivalent thrust that must be overcome. In order to do so, the “mini” jet must operate at much higher output settings. However, operational limits (both regulatory and mechanical) prevent settings that may produce equivalent thrust, rendering situations where the “mini” jet is completely unable to generate the given thrust output on its own. The disclosure does not indicate any systems that would enable a single “mini” jet engine to overcome these limits. Further, the disclosure does not provide any sizing, etc., of the engines, rendering a large range of possible “mini” engines that .

Claim 8 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an electrical generator, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 8 recites the mini jets as electric fans, however claim 1 recites the mini jets are connected to a fuel source, which is shared by the main engines via a connection between the main and mini jet tanks. However electric fans do not use the same fuel sources as combustion engines (i.e. the disclosed turbine main engines). In order for the electric fans to utilize the same fuel source, there must be some device for converting the fuel into energy, such as an electrical generator. However no such device is disclosed. Accordingly, one of ordinary skill would not be able to make or use the device as claimed since it requires an electrical device to utilize an energy source it is unable to use.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "mini" in claim 1 is a relative term which renders the claim indefinite.  The term "mini" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The disclosure does not provide a basis for the size of “mini” jet engines. The disclosure only notes that these do not add significant weight or drag to the aircraft. However, drag is also affected by placement, not just size. Drag can be reduced by advantageous placement, and a “small” engine could produce higher drag than a “large” engine depending on such placement. Further, engines are inherently heavy devices. The disclosure does not indicate at what point the added weight would be “significant,” i.e. through load capacity, thrust performance, etc. Weight is a critical factor in aircraft design, as the lift produced must account for the weight of the aircraft, thus any further structures, especially those not used except in emergency situations (as disclosed), could be considered to add “significant” weight.

Claim 1 recites “a separate mini-jet fuel line” in line 6, however it is unclear whether this is the mini-jet fuel line of line 5 or additional.

.

Claim 9 recites the limitation "the pilot" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Similarly for claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu (CA 2 507 280) in view of Secchiaroli et al. (US 4 932 609).
Regarding independent claim 1:
Mathieu discloses a backup aircraft engine apparatus comprising:
“mini” jet engines (1) connected to a mini jet fuel tank, mini jet fuel line, and mini jet valve (abstract; the use of “separate” fuel supply, and the ability to control the fuel supply inherently renders the tank, fuel line, and valve); and
a control device for setting/maintaining the states of the main engines and mini jet engines (abstract; page 1, para 5).

Secchiaroli teaches an aircraft fuel system having connecting lines and valves between main (10) and auxiliary (52, 60, 66) tanks (as seen in Fig 1), which are filled via a common port (18).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Mathieu to connect the tanks as taught by Secchiaroli for the predictable advantage of filling all of the tanks via on fuel inlet port, and to permit fuel transfer as needed to maintain engine operation.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Mathieu discloses “mini” engines, but does not disclose the combined thrust equaling a nominal operating thrust of a main engine.
As noted above, the thrust output is dependent upon the size of the engine, and one of ordinary skill could readily design the engines to be sized as needed to accommodate the lost thrust of a main engine.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Mathieu to use a combined thrust equivalent to a main engine for the predictable advantage of ensuring adequate thrust for flight in the event of engine failure, particularly in view of differing regulations2 of two-engine aircraft (which would have In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Mathieu as modified renders the mini jet fuel tank full at takeoff (as the system of Secchiaroli fills all the tanks at once).
However, if the applicant is of the opinion that the combined system would not render a full mini jet tank, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have filled the tank for the predictable advantage of providing more fuel onboard, permitting greater range of the aircraft.

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
As best understood, Mathieu as modified renders the connecting fuel valve opened by a control signal to cause fuel flow between the tanks (via Secchiaroli, col 2, lines 53-60).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Mathieu discloses the mini engines on the outer side of the fuselage (Fig 1).


The discussion above regarding claim 1 is relied upon.
Mathieu discloses fuselage-mounted jets, but not wing-mounted jets.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Mathieu to use wing-mounted jets to reduce adverse center-of-gravity or pitching issues (as the weight is near the center of gravity), and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 7:
The discussion above regarding claim 5 is relied upon.
Mathieu discloses turbine jet engines (Mathieu refers to auxiliary “jet” engines, and depicts turbine-type jets).

Regarding claim 8:
The discussion above regarding claim 1 is relied upon.
Mathieu discloses jet engines, but does not disclose electric fan engines.
The examiner takes Official Notice that electric fan engines are well-known in the art.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Mathieu to use electric fan engines as the examiner takes Official Notice that electric fan engines 

Regarding claim 9:
The discussion above regarding claim 1 is relied upon.
Mathieu discloses a manned aircraft (e.g. page 1, para 5).

Regarding claim 10:
The discussion above regarding claim 1 is relied upon.
Mathieu discloses a manned aircraft, but does not disclose an unmanned aircraft.
The examiner takes Official Notice that unmanned aircraft are well-known in the art.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Mathieu to use an unmanned aircraft as the examiner takes Official Notice that unmanned aircraft are well-known in the art, for the predictable advantage of providing smaller aircraft for reconnaissance, or otherwise reducing the possible harm to pilots by removing them from onboard the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 F = mdote * Ve – mdot0 * V0 + (pe - p0) * Ae, where mdot is the mass flow rate, V is the velocity, p is the pressure, and A is the area, at the exit (e) or the inlet (0).
        2 See e.g. 14 CFR 121.161.